Title: From George Washington to Benjamin Harrison, Sr., 7 May 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     My dear Sir,
                     Tappan May 7th 1783
                  
                  A Few days ago I wrote to you from Newburgh; and inform’d you (if I mistake not) of the meeting I was to hold with Sir Guy Carleton; consequent of a resolve of Congress directing me to make arrangemts With him for delivery of the Posts, Negros, & other Property belonging to the Citizens of the United States.
                  This Meeting I have had; but the indisposition of General Carleton has taken him back to New York (this Morning) before the business could be brought to a close: I have discovered enough however, in the course of the conversation which was held, to convince me that the Slaves which have absented from their masters will never be restored to them.  Vast numbers of them are already gone to Nova Scotia; and the construction which he (Sir Guy) puts upon the 7th Art: of the Provisional treaty, differs very widely from ours—but as I have given him my Sentiments in writing—on this subject—and have not received his answer yet, in that way, I cannot be more explicit in this Letter.
                  I could not however, altho’ I am hurried, and upon the point of returning to Newburgh, forbear giving you this concise acct of My interview, and the little good which I think is to be expected from the Article beforementioned, with respect to the Negros.  I am—Dr Sir Yr Most Affect. & Obt Ser.
                  
                     Go: Washington
                  
                  
                     P.S.  I have recd your Letter of the 18th and mean this (at least for the present) as an answer to it.
                  
                  
                     G.W.
                  
               